department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc corp bo1 plr-101889-07 date date internal_revenue_service number release date index number ------------------------ ------------------------- ---------------------- ---------------------------- ---------------------------------- in re ----------------- parent subsidiary subsidiary -------------------- ---------------------------- ------------------------- ----------------------------------------- ---------------------------- ------------------------- --------------------- ---------------------------- business a country x country y country y regulator a year date b date c date d ----------- ---------- ------ ---------------- -------- ------- -------------------- ------------------ ----------------------- plr-101889-07 date e dear --------------- --------------------- this letter replies to your letter dated date requesting rulings concerning certain federal_income_tax consequences of a proposed transaction the following information is provided in that letter and subsequent correspondence the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings sec_3 of revproc_2007_3 2007_1_irb_108 provides that the service will not rule on the qualification of a transaction as a reorganization under sec_368 of the internal_revenue_code unless the service determines that there is a significant issue that is not clearly and adequately addressed by published authority the taxpayer has submitted information indicating that a significant issue exists with respect to the sec_368 transaction described below summary of facts parent a country x corporation is the parent company of a worldwide group engaged in business a in year parent acquired solely for cash approximately a percent of the shares of subsidiary a country y corporation engaged in business a between date b and date c the acquisition although the acquisition was a qualified_stock_purchase within the meaning of sec_338 parent has not made and does not intend to make an election under sec_338 with respect to the acquisition under country y law the acquisition was required to be and was approved by the country y regulator parent represented to the country y regulator that it would continue to conduct subsidiary 1’s business a operations in country y in a separate corporation both parent and subsidiary operate u s branches and have historically filed united_states income_tax returns as foreign_corporations engaged in a u s trade_or_business subsidiary 1’s u s branch has an effectively connected net_operating_loss carryforward a portion of which is subject_to limitation under sec_382 parent believes that the fair_market_value of one or more of subsidiary 1’s u s branch assets may exceed subsidiary 1’s basis therein at this time parent now desires to simplify its organizational structure and to integrate subsidiary 1’s operations into the parent worldwide group in addition parent desires plr-101889-07 to eliminate the minority ownership of subsidiary which is less than percent the proposed restructuring described below the restructuring will allow the integration of subsidiary 1’s non-country y operations including its u s branch with their parent counterparts and will eliminate the minority shareholders of subsidiary the restructuring requires the approval of the country y regulator and cannot be undertaken in a manner that results in parent’s direct ownership of subsidiary 1’s business a operations in country y even as an interim step in an overall transaction providing for such operations to be conducted by a parent subsidiary proposed transaction for the above reasons parent proposes to undertake the restructuring pursuant to one overall plan through the following steps some of which have been consummated and all of which have occurred or will occur after year i on date d subsidiary established subsidiary as a wholly owned country y subsidiary with a contribution of cash ii on date e parent and subsidiary entered into an agreement under which parent will acquire all of subsidiary 1’s assets and assume all of its liabilities other than those transferred to subsidiary in step iii below through the merger of subsidiary with and into parent the merger iii pursuant to the merger agreement subsidiary will transfer subsidiary 1’s business a operations in country y to subsidiary solely in exchange for subsidiary 2’s issuance of stock to subsidiary and subsidiary 2’s assumption_of_liabilities related to such operations the contribution subsidiary will change its name after the contribution iv subsidiary will merge with and into parent in the merger parent’s shares in subsidiary will be cancelled and the minority shareholders of subsidiary will exchange their subsidiary shares solely for parent shares fractional shares will not be issued by parent instead any fractional shares of parent that any shareholders of subsidiary would otherwise receive in the merger will be aggregated and the shares sold the cash proceeds from the sale of those shares will be distributed to the shareholders who would otherwise receive fractional shares following these steps parent may transfer certain assets acquired in the merger to related parties other than subsidiary for purposes of i facilitating integration of subsidiary 1's operations with operations of parent or other related entities or ii achieving other efficiencies however the bulk of the u_s_assets acquired in the merger will not be transferred representations plr-101889-07 the taxpayer has provided the following representations in connection with the transactions described above a pursuant to the merger as a result of the operation of law the following will occur simultaneously i all of the assets and liabilities of subsidiary will become assets and liabilities of parent and ii subsidiary will cease its separate legal existence b the fair_market_value of the parent stock and other consideration received by each subsidiary shareholder will be approximately equal to the fair_market_value of the subsidiary stock surrendered in the exchange c the payment of cash to shareholders that would otherwise receive fractional shares of parent stock is solely for the purpose of avoiding the expense and inconvenience to parent of issuing fractional shares and does not represent separately bargained-for consideration the total cash consideration that will be paid in the transaction to the subsidiary shareholders instead of issuing fractional shares of parent stock will not exceed of the total consideration that will be issued in the transaction to the subsidiary shareholders in exchange for their shares of subsidiary stock the fractional share interests of each subsidiary shareholder will be aggregated and no subsidiary shareholder will receive cash in an amount equal to or greater than the value of one parent share d parent has no plan or intention to reacquire any of its stock issued in the transaction except pursuant to forward purchase agreements applicable to parent shares issued to minority shareholders in exchange for subsidiary shares currently subject_to such agreements e parent has no plan or intention to sell or otherwise dispose_of any of the assets of subsidiary acquired in the transaction except for dispositions made in the ordinary course of business or transfers described above in the proposed transaction section of this letter f the liabilities of subsidiary assumed by parent and the liabilities to which the transferred assets of subsidiary are subject were incurred by subsidiary in the ordinary course of its business g following the merger parent will continue the historic_business of subsidiary or use a significant portion of subsidiary 1’s historic_business_assets in a business either directly or indirectly through subsidiary h parent subsidiary and the shareholders of subsidiary will pay their respective expenses if any incurred in connection with the transaction i at the time of the merger there will be no intercorporate debt existing plr-101889-07 between parent and subsidiary other than intercorporate accounts arising in the normal course of business and no such intercorporate debt will have been issued acquired or settled at a discount j no two parties to the transaction are investment companies as defined in sec_368 and iv k subsidiary is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 l the fair_market_value of the assets of subsidiary transferred to parent will equal or exceed the sum of the liabilities assumed by parent within the meaning of sec_357 m parent and subsidiary will adopt a plan of merger and the merger will occur pursuant to such plan n at the time of the acquisition parent had no plan or intention to merge subsidiary with and into parent or liquidate subsidiary into parent o since the acquisition no distribution will have been made with respect to stock of subsidiary other than regular normal distributions made pursuant to historic dividend-paying practice of subsidiary either directly or through any transaction agreement or arrangement with any other person p to the best of the knowledge of parent subsidiary and subsidiary the contribution will have no present or anticipated federal_income_tax consequences q there is no plan or intention for subsidiary to become a domestic_corporation within the meaning of sec_7701 a controlled_foreign_corporation within the meaning of sec_957 or a passive_foreign_investment_company within the meaning of sec_1297 rulings based solely on the information submitted and the representations set forth above we rule as follows the contribution will be treated for federal_income_tax purposes in accordance with its form as occurring prior to the merger provided the merger of subsidiary with and into parent qualifies as a statutory merger under applicable law the merger will be a reorganization within the meaning of sec_368 and subsidiary and parent will each be a_party_to_a_reorganization within the meaning of sec_368 plr-101889-07 subsidiary will recognize no gain_or_loss on the transfer of its assets to parent and the assumption by parent of subsidiary 1’s liabilities sec_361 and sec_357 the basis of subsidiary 1’s assets in the hands of parent will be the same as the basis of such assets in the hands of subsidiary immediately before the merger sec_362 the holding_period of subsidiary 1’s assets in the hands of parent will include the period during which the assets were held by subsidiary sec_1223 pursuant to sec_381 and sec_1_381_a_-1 parent will succeed to and take into account as of the close of the date of the merger subsidiary 1’s items described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder each subsidiary shareholder will recognize no gain_or_loss on the receipt of parent stock in exchange for subsidiary stock sec_354 any subsidiary shareholder who receives cash pursuant to the fractional share procedure will recognize gain_or_loss measured by the difference between the amount of cash received and the basis allocated to the share s sold any gain_or_loss will be treated as capital_gain or loss provided each such share is held as a capital_asset on the date of the merger sec_1221 and sec_1222 each subsidiary shareholder’s basis in the parent stock received will be the same as the basis of the share or shares or allocable portions thereof of subsidiary stock exchanged therefor allocated in the manner described in sec_1_358-2 each subsidiary shareholder’s holding_period in the parent stock received in the merger will include the holding_period in the subsidiary shares exchanged therefor provided the subsidiary stock is held as a capital_asset on the date of the merger sec_1223 closing_agreement in connection with the issuance of this ruling letter a closing_agreement is being entered into between the internal_revenue_service on the one hand and parent and subsidiary on the other hand which will provide among other things that the contribution is an exchange under sec_351 and that the basis of the assets received by subsidary in the contribution will be determined under sec_362 this private_letter_ruling will become effective upon the execution of the closing agreements no opinion is expressed about the tax treatment of the proposed transaction caveats plr-101889-07 under other provisions of the code and regulations which may also be applicable thereto or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above rulings procedural statements this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent each taxpayer involved in the transaction should attach a copy of this ruling letter to the taxpayer's federal_income_tax return for the taxable_year in which the transaction covered by this letter is completed alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of this ruling letter in accordance with the power_of_attorney on file in this office a copy of this ruling letter will be sent to your authorized representatives sincerely ______________________________ michael j wilder senior technician reviewer branch office of associate chief_counsel corporate
